Case 2:18-cv-01600-MKB-JO Document 100 Filed 06/17/19 Page 1 of 4 PagelID #: 1073

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3" FL.
Mt. Kisco, New York 10549
(929) 241-7307

June 17, 2019
Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re. Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita et al.,
2:18-CV-1600-MKB-JO (E.D.N.Y.)

Dear Judge Orenstein:

In accordance with this Court’s Scheduling Order of June 10, 2019, Plaintiff respectfully
replies to Defendants’ letter of May 28, 2019.' Simply stated, the Advocate-Witness Rule, found
in Rule 3.7(b)(1) of the Rules of Professional Conduct (22 NYCRR 1200.0)", precludes Anthony
P. Delluniversita (“Attorney Delluniversita”) from continuing to represent the defendants in the
above-referenced matter.*

Since the matter was transferred to this Court, your honor has issued two Minute Orders
confirming the professional conflict afflicting Attorney Delluniversita and requiring him to
disclose substituted counsel by May 28, 2019.* He has failed to comply and unilaterally
determined that substituted counsel is not necessary until October 15, 2019. He asserts that
requiring defendants to obtain substitute counsel would be some unidentified prejudice. Plaintiff
respectfully submits that the prejudice runs the other way. Attorney Delluniversita’s participation
in this matter is simply designed to delay this proceeding while his family continues to frustrate
the collection of the judgment entered in the matter entitled Albert P. Malvino, Representative of
the Estate of Bonnie Pereida, Deceased v. Paul A. Delluniversita, No. 2:12-cv-401 (S.D.TX.)
(“Malvino Action”) through the attempted use of additional fraudulent conveyances.

 

: Procedurally, Defendants’ May 28, 2019 letter was not a motion, therefore, the Court’s three-page
limitation should not apply. If it is deemed a letter motion, Plaintiff respectfully requests that it be permitted to
exceed three pages to provide the Court with a more fulsome and robust picture of why Attorney Delluniversita
should be disqualified based on his and his clients misconduct.

2 Formerly, Code of Professional Responsibility DR 5-102 (b) (22 NYCRR 1200.21(b)).

‘i Plaintiff respectfully requests that its prior application to disqualify Attorney Delluniversita be incorporated
herein by reference. D.E. 50.

4 See Minute Orders of April 15, 2019 and May 21, 2019.

1
Case 2:18-cv-01600-MKB-JO Document 100 Filed 06/17/19 Page 2 of 4 PagelD #: 1074

Inaccuracies Contained in Attorney Delluniversita’s May 28" Letter

Attorney Delluniversita’s May 28" Letter contains a number of inaccurate statements
which relate directly to his continued participation in this matter and must be addressed
straightaway.

First, he mischaracterizes Judge Azrack’s Minute Orders of November 6, 2018.
Nowhere did the Court state that Attorney Delluniversita could remain as counsel until discovery
was completed, including depositions. Judge Azrack merely ruled that he could remain as
defense counsel while the parties went to mediation and undertook limited discovery.*> The Court
was troubled by Attorney Delluniversita’s continued representation of the other defendants.
Judge Azrack was willing to permit Attorney Delluniversita to continue provided that the parties
entered into mediation and exchanged limited discovery. Neither has happened.

Attorney Delluniversita claims that he believes that he should not be a defendant in this
matter. He is a defendant because he participated in the May 21, 2015 transfer of 48 Easton
Avenue, North Babylon, New York (the “North Babylon Property”) as a grantor. This occurred
while he was representing the defendants in the Malvino Action and therefore should have been
aware that this was a fraudulent transfer.

He also claims there are “no conflicts of interest.” However, this Court expressly stated
in its Minute Order of April 15, 2019, that “defendants’ counsel is already in a position to
anticipate that his testimony on the merits will be necessary, and that his testimony may or may
not agree in a material respects with his codefendant clients.” The Court has clearly identified
that a conflict will likely arise and as a result Attorney Delluniversita cannot appear as counsel
for defendants.

Attorney Delluniversita states that “I did not work for PCA, or Paul A. or Anthony J.”
(Emphasis added). This statement is demonstrably false. Attorney Delluniversita is listed as the
lead attorney for Paul, PCA and Anthony—the Judgment Debtor in the Malvino Action.®

Second Amended Complaint

On January 29, 2019, Plaintiff brought to the Court’s attention that the Judgment Debtor
and his wife, Gail A. Delluniversita (“Gail”) were attempting to sell a previously undisclosed
property in Florida.’ D.E. 45. During a teleconference on March 5, 2019, Judge Azrack directed
Plaintiff to amend the complaint to allege these new facts by March 22, 2019. Plaintiff filed its
Second Amended Complaint (“SAC”) on March 22, 2019. The SAC expressly alleged the
listing of the Lantana Property for sale by the Judgment Debtor and Gail in violation of

 

2 Annexed hereto as Exhibit A for the Court’s ready reference is the transcript of the November 6, 2018
hearing before Judge Azrack.

6 Annexed hereto as Exhibit B is a copy of the Docket Sheet. He is listed as the “Lead Attorney” on this
federal docket sheet. Pages 1-4 of the docket confirm that Attorney Delluniversita has misrepresented a basic fact
concerning his involvement in the Malvino Action.

i 806 E. Windward Way, Lantana, Florida (“Lantana Property”). Although previously served with a
subpoena and restraining notices, Anthony and Gail disregarded said notices and placed this property for sale.

2
Case 2:18-cv-01600-MKB-JO Document 100 Filed 06/17/19 Page 3 of 4 PagelD #: 1075

restraining notices. The SAC also requested that a constructive trust be imposed upon the home
of defendants Paul A. Delluniversita (“Paul”) and his wife, Kelly Walsh (“Kelly”) located at 428
Myrtle Avenue, West Islip, New York (the “West Islip Property”) because the property was

purchased with funds derived from Anthony and Paul’s fraudulent coin sale scheme. See SAC at
987.

Attorney Delluniversita is Now Assisting another Potential Fraudulent Transfer

During Kelly’s deposition on June 4, 2019,° she testified that she and Paul listed the West
Islip Property for sale less than a week after the SAC was filed.’ Tr. at 47:20-24. She confirmed
that the property is now in contract and that Attorney Delluniversita is representing them. Jd. at
49:18-50:3. This testimony shows that Attorney Delluniversita should be immediately
disqualified from representing any of the defendants in this matter. This is precisely the same
activity which caused Judge Azrack to raise the Witness-Advocate Rule sua sponte at the
November 6, 2018 hearing. He is again assisting defendants in dissipating assets.

Attorney Delluniversita’s Obstructionist Tactics during Deposition

The SAC alleges that Kelly was the beneficiary of nine fraudulent transfers of PCA funds
to cover the tax liabilities of her and her husband, Paul. SAC at 4 176-184 & 203-211. During
Kelly’s deposition, Plaintiff introduced 12 items which were payable to taxing authorities drawn
on PCA’s account. Her and Paul’s name appears on 2 of the 12 items. All 12 items had a social
security no. XXX-XX-4900 on them. Attorney Delluniversita made 24 speaking objections to
every question concerning (i) the consideration given in exchange for these payments!® and (ii)
the social security number on the checks. Kelly claimed not to know her husband’s social
security number—although Paul attended her deposition. Moreover, Paul testified at his April
11, 2014 deposition in the Malvino Action that his social security number ended in 4900."

She testified that she believes that she and her husband file joint federal and state tax returns.

On Friday, June 14, 2019, I obtained a LexisNexis report with the first five digits of Paul
social security number. When the LexisNexis report five digits are coupled with the four given
by Paul during his Malvino deposition, we get all nine digits on the 12 items introduced as
exhibits during Kelly’s deposition. Attorney Delluniversita was simply playing games to disrupt

 

: Kelly was represented at the deposition by Attorney Delluniversita—contrary to the court’s Minute Order

of April 15, 2019, which expressly stated that if Attorney Delluniversita had not withdrawn as defense counsel by
the time deposition began, the court would entertain a renewed motion for disqualification.

2 Annexed hereto as Exhibit C is a copy of Kelly Walsh’s June 4, 2019 Deposition Transcript and a printout
of the Multiple Listing Service of Long Island, Inc. confirming that the West Islip Property was listed for sale on
April 27, 2019. Annexed hereto as Exhibit D is the MLS listing.

” Attorney Delluniversita finally instructed the witness not to answer; this prompted a call to chambers and
we were advised to go forward and if the issue continued to call back. The deposition proceeded and Kelly testified
that she gave no consideration or anything of value to PCA in exchange for the tax payments introduced as exhibits
at her deposition.

uM Ironically, Rule 5.2 of the Federal Rule of Civil Procedure is providing cover for defendants to claim
ignorance of the social security numbers at issue here. The transcript of Paul’s deposition in the Malvino Action
only lists the last four digits of his social security number. Annexed hereto as Exhibit E are the relevant portions of
Paul’s deposition transcript from the Malvino Action defendant by Attorney Delluniversita. Attorney Delluniversita
defended Paul at his deposition in the Malvino Action. In addition, Paul attended Kelly’s June 4" deposition

3
Case 2:18-cv-01600-MKB-JO Document 100 Filed 06/17/19 Page 4 of 4 PagelD #: 1076

the deposition and frustrate counsel’s examination of the witness. Plaintiff will gladly submit
these deposition exhibits and the LexisNexis report to chambers for an in camera review prior to
the July 2, 2019, so that the Court can determine that virtually every objection Attorney
Delluniversita made during Kelly’s deposition was baseless and designed to frustrate the
deposition.

Defendants Have Failed to Respond to Plaintiff’s First Request for the Production of
Documents

Defendants have not yet responded to Plaintiff's First Request for the Production of
Documents (“Requests”) dated April 26, 2019. Attorney Delluniversita requested a short
extension, Plaintiff agreed. When that time had passed, Plaintiffs counsel inquired as to when
the responses would be forthcoming and Attorney Delluniversita unilaterally decided he would
take an additional 7-10 days. That too has passed and the parties are schedule to have a meet and
confer on June 19, 2019.

This case is 15 months old and defendants have not answered; Attorney Delluniversita
has made a frivolous motion to dismiss!*; Defendants have not responded to discovery in this
proceeding and he is disrupting depositions with baseless objections. Now we know that Paul’s
social security number matches the number on Plaintiff's Exhibits 2-13 introduced at Kelly’s
June 4, 2019 deposition, Attorney Delluniversita should be disqualified under the Advocate-
Witness Rule and for engaging in unreasonable and vexatious practices under the Court’s
inherent powers.

While he has delayed the proceeding, his family members and co-defendants are
attempting to dissipate assets that should be available to satisfy the Malvino Action judgment.
Allowing Attorney Delluniversita to continue as defense counsel prejudices Plaintiffs rights to
collect and enforce the Malvino Action judgments. He has failed to articulate a real defense to
this matter, his sole objective is to delay this proceeding in a baseless manner requiring the Court
to deal with his non-compliance with its orders. Time has come for him to be disqualified.

Respectfully submitted,

 
   

Kenneth G. Walsh

 

e During the March 5, 2019, teleconference with Judge Azrack, the Court stated “I would just suggest -- from
what I’ve read of [Attorney Delluniversita’s] papers, I don’t think a motion to dismiss is going to be successful, so I
would suggest you answer. And I’m not going to stay discovery in the meantime....Discovery will not be stayed.”
Tr. 4:13-21. However, he re-packaged arguments Judge Azrack previously denied in his Letter Requesting a Pre-
Motion Conference [D.E. 42] on December 19, 2018. Now Judge Brodie has to deal with these recycled arguments.

4
